Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/10/2022 has been entered: wherein Claims 26-50 are pending.   Claims 26-50 have been amended. Claims 1-25 have been cancelled by the Applicant.  
Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


2.	Rejection under 101 for claims 26-50 has been withdrawn since amended independent claims 26, 35 and 43 as a whole recites a combination of limitations that have been found as significantly more.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

4.	Claims 26-28, 30-31, 35-37, 39-40, 42-45 and 47-48 are rejected under 35 U.S.C. 103(a) as being unpatentable over Leventhal et al; (US 2008/0255934 A1); in view of Griggs; (US 2012/0150598 A1): 
5.	Independent claims 26, 35 and 43:  Leventhal teaches an advertisement management server to communicate with at least a consumer compute device (e.g., a buyer in para 0043) a first advertiser compute device (e.g., a user 106[1]/ a first generation in paras 0020, 0033-0034, 0042], and a second advertiser compute device (e.g., a user 106[2]/a second generation in paras 0022, 0036, 0039) through a network (figs 1A, 1B, 1C and 1D), the advertisement management server comprising:
a memory to store advertisement data {At least figs 1A, 1B, 1C and 1D in paras 0015-0050};
computer readable instructions {At least figs 1A, 1B, 1C and 1D in paras 0015-0050}; and
processor circuitry to execute the computer readable instructions {At least figs 1A, 1B, 1C and 1D in paras 0015-0050} to at least:
generate a first registration of an advertisement in the advertisement data in response to a first request from the first advertiser compute device (e.g., a user 106[1]/ a first generation in paras 0033-0034, 0042) through the network, wherein the first registration associated with a first advertiser {At least para 0033-0034, see user 106[1] becomes a member of a first generation of the recommendation chain in context with figs. 5-8 in paras 0036-0037};
determine that a second request (para 0039, 0042) from the second advertiser  (e.g., a user 106[2]/a second generation in paras 0022, 0036, 0039) compute device (e.g., a user 106[2]/a second generation in paras 0022, 0036, 0039) through the network originated from a hypertext link (e.g., link in paras 0035, claim 16), provided by an instance of the advertisement accessed by the second advertiser compute device {At least paras 0034-0039, 0042-0043};
generate a second registration (para 0039, 0042 in context with figs. 5-8 paras 0036-0037) of the advertisement in the advertisement data in response to the second request from the second advertiser compute device through the network, wherein the second registration to be linked to the first registration according to a hierarchy (e.g., fig 1A, 1D paras 0020-0025, 0042-0043, see first generation, second generation, third generation….etc.,) the second registration is associated with a second advertiser (e.g., a user 106[2]/a second generation in paras 0022, 0036, 0039) that is different from the first advertiser (e.g., a user 106[1]/ a first generation in paras 0033-0034, 0042) {At least paras 0033-0043 especially paras 0039, 0042 in context with figs. 5-8 paras 0036-0037}; 
detect an interest event (e.g., purchase a product in para 0043, 0050, claim 1, para 0018) associated with the second registration of the advertisement based on a communication transmitted from the consumer compute device through the network {At least paras 0042-0043 especially para 0043, 0050, 0056-0057, claim 1, para 0018}; 
determine a first amount of compensation to assign to the first advertiser based on the interest event (part of step/limitation 5) {At least para 0043, 0050, see reward monetary value may be divided among the recommendation chain equally}; 
determine a second amount of compensation to assign to the second advertiser based on the interest event (part of step/limitation 6) {At least para 0043, 0050, see reward monetary value may be divided among the recommendation chain equally}; and
However, Leventhal does not explicitly teach the underlined features: “determine a first amount of compensation to assign to the first advertiser based on the interest event and a position of the first registration in the hierarchy” (part of step/limitation 5); and “determine a second amount of compensation to assign to the second advertiser based on the interest event and a position of the second registration in the hierarchy” (part of step/limitation 6); and provide an indication of the first amount of compensation to the first advertiser and the second amount of compensation to the second advertiser through the network.” (step/limitation 7)
	Griggs teaches:
determine a first amount of compensation to assign to the first advertiser based on the interest event and a position of the first registration in the hierarchy (part of step/limitation 5) {At least fig. 1B paras 0026-0028 especially para 0027}; and 
determine a second amount of compensation to assign to the second advertiser based on the interest event and a position of the second registration in the hierarchy” (part of step/limitation 6) {At least fig. 1B paras 0026-0028 especially para 0027}; and 
provide an indication of the first amount of compensation to the first advertiser and the second amount of compensation to the second advertiser through the network (step/limitation 7) {At least fig. 2B, block 275, paras 0041, 0071-0073 in context with fig. 1B paras 0029-0028 especially para 0027}. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify “determine a first amount of compensation to assign to the first advertiser based on the interest event and determine a second amount of compensation to assign to the second advertiser based on the interest event” of Leventhal to include “determine a first amount of compensation to assign to the first advertiser based on the interest event and a position of the first registration in the hierarchy; determine a second amount of compensation to assign to the second advertiser based on the interest event and a position of the second registration in the hierarchy; and provide an indication of the first amount of compensation to the first advertiser and the second amount of compensation to the second advertiser through the network”, taught by Griggs.  One would be motivated to do this since calculate a referral fee/compensation amount based on degree of separation/position of the users within the hierarchy would provide a more accurate and fair reward method to the users/advertisers in the hierarchy chain.  This in turn would motivate/encourage the users/advertisers to share/publish/repost the seller’s products more to obtain more sales while enhancing the users experiences and satisfaction. 
6.	Claims 27, 36 and 44:  The combination of Leventhal and Griggs teaches the claimed invention as in claims 26, 35 and 43.  The combination further teaches wherein to generate the first registration, the processor circuitry is to: define a total amount of compensation to be awarded based on the interest event; and define a portion of the total amount of compensation to be awarded to the second advertiser based on the interest event {Leventhal:  At least paras 0042-0043, 0049}, and {Griggs:  At least paras 0023-0027 especially para 0027.  Also see para 0031}. 
7.	Claims 28, 37 and 45:  The combination of Leventhal and Griggs teaches the claimed invention as in claims 26, 35 and 43.  The combination further teaches wherein to generate the first registration, the processor circuitry is to define a total amount of compensation to be awarded for each of a plurality of different types of interest events {Griggs: 0019, 0051, 0079}.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify “define compensation to be awarded based on the interest event” of the combination of Leventhal and Griggs to include “wherein to generate the first registration, the processor circuitry is to define a total amount of compensation to be awarded for each of a plurality of different types of interest events”, taught by Griggs.  One would be motivated to do this since define a total amount of compensation to be awarded for each of a plurality of different types of interest events would provide a more accurate, fair and efficient reward method to the users/advertisers in the hierarchy chain.  This in turn would motivate/encourage the users/advertisers to share/publish/repost the seller’s products more to obtain more sales while enhancing the users experiences and satisfaction. 
8.	Claims 30, 39 and 47:  The combination of Leventhal and Griggs teaches the claimed invention as in claims 26, 35 and 43.  The combination further teaches wherein to determine the first amount of compensation, the processor circuitry is to identify a type of the interest event; and determine the first amount of compensation based on the identified type of the interest event {Griggs:  At least paras 0019, 0051 and 0079 in context with fig. 1B paras 0026-0028}.
9.	Claims 31, 40 and 48:  The combination of Leventhal and Griggs teaches the claimed invention as in claims 30, 39 and 47.  The combination further teaches wherein to define the total amount of compensation to be awarded for each of the plurality of different types of interest events, the processor circuitry is  to define a different total amount of compensation for each of an advertisement view event indicative of when a consumer views the advertisement {Grigg:  At least paras 0079, see user add the advertisement on wish list.  Also see para 0019}, an advertisement selection event indicative of when a consumer selects the advertisement, an advertisement re-post event indicative of when a subsequent advertisement registration is generated based on the advertisement {Griggs:  At least paras 0019, 0051, 0079 in context with fig. 2A paras 0060-0070}, or a purchase event indicative of when a consumer makes a purchase based on the advertisement (At least paras 0019, 0051}.
10.	Claim 42:  The combination of Leventhal and Griggs teaches the claimed invention as in claim 40.  The combination further teaches wherein to generate the first registration, the instructions are to cause the one or more processors to define a total amount of compensation to be awarded for each of a plurality of different types of interest events {Griggs: At least paras 0019, 0051, 0079}.
11.	Claims 32-34, 41, 49 and 50 rejected under 35 U.S.C. 103(a) as being unpatentable over Leventhal et al; (US 2008/0255934 A1); in view of Griggs; (US 2012/0150598 A1), and further in view of Rolf; (US 7,917,402 B2): 
12.	Claims 32, 41 and 49: The combination of Leventhal and Griggs teaches the claimed invention as in claims 26, 35 and 43.  The combination does not explicitly teach the underlined features: “ wherein to generate the first registration, the processor circuitry is to generate a first identifier associated with the first registration provide the first identifier to the first advertiser compute device to be used in association with the advertisement; and to generate the second registration, the processor circuitry is comprises to generate a second identifier associated with the second registration; and provide the second identifier to the second advertiser compute device to be used in association with the advertisement, wherein the second identifier is different than the first identifier”.
	Rolf teaches:
to generate the first registration, the processor circuitry is to:
generate a first identifier associated with the first registration {At least figs. 5A-5B, cl. 8 lines 22-54}; and
provide the first identifier to the first advertiser compute device (e.g., person P1) to be used in association with the advertisement {At least figs. 5A-5B, cl. 8 lines 22-54}; and 
to generate the second registration, the processor circuitry is comprises to:
generate a second identifier associated with the second registration {At least fig. 5A-5B, cl. 9 lines 30-46); and 
provide the second identifier to the second advertiser compute device (e.g., person P2) to be used in association with the advertisement, wherein the second identifier is different than the first identifier {At least fig. 5A-5B, cl. 9 lines 30-46).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify “generate a first registration and generate a second registration” of the combination of Leventhal and Griggs to include “wherein to generate the first registration, the processor circuitry is to generate a first identifier associated with the first registration provide the first identifier to the first advertiser compute device to be used in association with the advertisement; and to generate the second registration, the processor circuitry is comprises to generate a second identifier associated with the second registration; and provide the second identifier to the second advertiser compute device to be used in association with the advertisement, wherein the second identifier is different than the first identifier”, taught by Rolf.  One would be motivated to do this in order to identify and track the users in the affiliate chain more effectively and efficiently.     
13.	Claim 33:   The combination of Leventhal, Griggs and Rolf teaches the claimed invention as in claim 32.  The combination further teaches wherein to provide the first identifier to the first advertiser compute device, the processor circuitry is to provide a uniform resource locator (URL) that includes the first identifier to the first advertiser compute device {At least figs. 5A-5B, cl. 8 and cl. 9}.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify “provide the first identifier to the first advertiser compute device” of the combination of Leventhal, Griggs and Rolf to include “wherein to provide the first identifier to the first advertiser compute device, the processor circuitry is to provide a uniform resource locator (URL) that includes the first identifier to the first advertiser compute device”, taught by Rolf. One would be motivated to do this in order to identify and track the users in the affiliate chain more effectively and efficiently. 
14.	Claim 34:   The combination of Leventhal and Griggs teaches the claimed invention as in claim 26.  The combination does not explicitly teach the underlined features: “wherein to detect the interest event, the processor circuitry is to detect an identifier associated with the second registration in a uniform resource locator (URL) associated with the advertisement.
	Rolf teaches wherein to detect the interest event, the processor circuitry is to detect an identifier associated with the second registration in a uniform resource locator (URL) associated with the advertisement {At least fig. 2, cl. 9 lines 47-67 and cl. 10 lines 1-10}.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify “detect the interest event” of the combination of  Leventhal and Griggs to include “wherein to detect the interest event, the processor circuitry is to detect an identifier associated with the second registration in a uniform resource locator (URL) associated with the advertisement”, taught by Rolf.  One would be motivated to do this in order to track the users’ actions associated with the advertisement and identify the users in the affiliate chain more effectively and efficiently.
15.	Claim 50:   The combination of Leventhal, Griggs and Roft teaches the claimed invention as in claim 49.  The combination further teaches wherein the providing of the first identifier to the first advertiser compute device includes providing a uniform resource locator (URL) that includes the first identifier to the first advertiser compute device (e.g., person P1) {At least figs 5A-5B, cl. 8 lines 22-54 and cl. 9 lines 8-45}.   
16.	Claims 29, 38 and 46 rejected under 35 U.S.C. 103(a) as being unpatentable over Leventhal et al; (US 2008/0255934 A1); in view of Griggs; (US 2012/0150598 A1), and further in view of Rothschild et al. (US 2009/0030774):
17.	Claims 29, 38 and 46:  The combination of Leventhal and Griggs teaches the claimed invention as in claims 28, 37 and 45.  The combination further teaches wherein to define the total amount of compensation to be awarded for each of the plurality of different types of interest events, the processor circuitry is  to define a different total amount of compensation for each of an advertisement view event indicative of when a consumer views the advertisement {Grigg:  At least paras 0079, see user add the advertisement on wish list.  Also see para 0019}, an advertisement re-post event indicative of when a subsequent advertisement registration is generated based on the advertisement {Griggs:  At least paras 0019, 0051, 0079 in context with fig. 2A paras 0060-0070}, and a purchase event indicative of when a consumer makes a purchase based on the advertisement (At least paras 0019, 0051}.
However, the combination does not explicitly teach the underlined features: “wherein to define the total amount of compensation to be awarded for each of the plurality of different types of interest events, the processor circuitry is  to define a different total amount of compensation for each of an advertisement view event indicative of when a consumer views the advertisement, an advertisement selection event indicative of when a consumer selects the advertisement, an advertisement re-post event indicative of when a subsequent advertisement registration is generated based on the advertisement, and a purchase event indicative of when a consumer makes a purchase based on the advertisement.”
 	Rothschild teaches a general concept of the processor circuitry is to define a different total amount of compensation for each of an advertisement view event indicative of an advertisement selection event indicative of when a consumer selects the advertisement {At least para 0097, see the compensation that is to be paid each time a recipient interacts with the advertisement}. 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify “wherein to define the total amount of compensation to be awarded for each of the plurality of different types of interest events, the processor circuitry is  to define a different total amount of compensation for each of an advertisement view event indicative of when a consumer views the advertisement, an advertisement re-post event indicative of when a subsequent advertisement registration is generated based on the advertisement, and a purchase event indicative of when a consumer makes a purchase based on the advertisement” of the combination of Leventhal and Griggs to include “define a different total amount of compensation for each of an advertisement view event indicative of an advertisement selection event indicative of when a consumer selects the advertisement”, taught by Rothschild.  One would be motivated to do this in order to enrich the types of actions source that is used to determine the compensation/reward to the users.  This in turn would increase users experiences and satisfaction.  
	Prior Art that is pertinent to Applicant’s disclosure
18.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Rolf et al; (US 7,917,402 B2), wherein teaches a method for developing a direct person-to-person multilevel direct affiliate marketing network using electronic communi­cations makes a first person an affiliate member of an affiliate marketing program via an online registration process. An electronic communication is generated that has a unique hyperlink that, when selected, links to a source associated with the affiliate marketing program and identifies the first person so that a commission can be allocated to the first person based upon purchases made at the source as a result of access to the source via the link. The first person can forward the electronic communication to others who can use the link to access the source and purchase products or services and/or become an affiliate member. A person that becomes a new affiliate member as a result of accessing the source via the link is placed in a developing network organization of the first person. The process repeats by generating a unique hyperlink for the second person, thereby allowing the new affiliate member to forward electronic communications having his or her unique identifying link to others in at least figs 2-8.   Also see Fishman et al; (US 2012/0253904 A1); wherein teaches a system and method for an internet-based affiliate marketing and commission sharing program that offers novel alternative incentives to potential customers and gives affiliates an opportunity to reach more customers by building affiliate networks to attract individuals who would normally not be interested in participating in a conventional affiliate market­ing program in at least figs 1-5.  Furthermore, see additional art cited in PTO-892.   
Response to Arguments
19.	Regarding 101, rejection under 101 for claims 26-50 has been withdrawn since amended independent claims 26, 35 and 43 as a whole recites a combination of limitations that have been found as significantly more.  
	Regarding 103, Applicant’s arguments regarding 103 have been fully considered and are moot in view of new ground rejection.   Please see new reference Leventhal et al; (US 2008/0255934 A1); and Griggs; (US 2012/0150598 A1) to the rejections above.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuy Nguyen whose telephone number is 571-272-4585.  The examiner can normally be reached on Mon-Fri, 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The FAX number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 1866-217-9197 (toll-free).
/THUY N NGUYEN/Examiner, Art Unit 3681                                                                               





-5-